              IN THE Document
Case 3:20-cv-01274-S UNITED 27STATES   DISTRICT
                                Filed 06/29/20    COURT
                                               Page 1 of 33 FOR
                                                             PageID 572
                    THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

HOUSING SERVICES, INC.,                     §
    PLAINTIFFS                              §
                                            §
v.                                          §
                                            §
ALDEN TORCH FINANCIAL, LLC;                 §
GRAND MARAIS, LLC, ALDEN LP,                §   C.A. NO. 3:20-cv-01274
LLC d/b/a ALDEN TORCH, LP, LLC,             §
HIGHLAND GARDENS, LP; TAHOE                 §
HOUSING, LP, OAK HOLLOW                     §
HOUSING, LP, TX HILLSIDE                    §
APARTMENTS, LP, TX BLUFFVIEW                §
HOUSING, LP, COLORADO CREEK                 §
HOUSING, LP, and ESCONDIDO                  §
HOUSING, LP,                                §
    DEFENDANTS                              §

                 PLAINTIFF’S FIRST AMENDED COMPLAINT

      COMES NOW Plaintiff Housing Services, Inc. (“HSI”)(formerly known as

Housing Services of Texas) and, subject to and without waiving its Motion to

Remand [Doc. 13], files this its First Amended Complaint complaining of

Defendants Alden Torch Financial, LLC, Grand Marais, LLC, Alden LP, LLC d/b/a

Alden Torch LP, LLC, Highland Gardens, LP, Tahoe Housing, LP, Oak Hollow

Housing, LP, TX Hillside Apartments, LP, TX Bluffview Housing, LP, Colorado

Creek Housing, LP and Escondido Housing, LP, and in support thereof would show

the Court as follows:




                                        1
  Case 3:20-cv-01274-S Document 27 Filed 06/29/20        Page 2 of 33 PageID 573



                                PRIOR LAWSUIT

      1.     On October 1, 2019, Plaintiff filed a lawsuit (the “prior lawsuit”) in

 state court against three of the Defendants in this lawsuit, Alden Torch Financial,

 LLC and Grand Marais, LLC, and Alden LP, LLC d/b/a Alden Torch LP, LLC. in

 Cause No. DC-19-16020, in the 193rd District Court, Dallas, Texas (the “prior

 lawsuit”). The claims in the prior lawsuit arose from the same events and

 transactions as those asserted in the present lawsuit. The prior lawsuit was removed

 to federal court based on diversity jurisdiction by Defendants on January 31, 2020,

 in Case No. 3:20-cv-00248-G, in the Northern District of Texas. Judge Fish

 dismissed the prior lawsuit without prejudice on March 2, 2020 because Plaintiff

 did not timely file a certificate of interested persons. On April 13, 2020 Plaintiff

 refiled the lawsuit in state court with several new defendants, at least one of which

 is a Texas citizen, which Defendants removed to federal court in the present action.

                                   PARTIES

      1.     Plaintiff Housing Services, Inc. ("HSI") is a nonprofit corporation

formed under the laws of the state of Texas with its principal office in Dallas

County, Texas.

      2.     As detailed below in this section, all of the Defendants are closely

affiliated and interconnected. The significance of that is explained in the Facts and



                                          2
  Case 3:20-cv-01274-S Document 27 Filed 06/29/20         Page 3 of 33 PageID 574



Causes of Action sections below.

      3.      Defendant Alden Torch Financial, LLC (“ATF”) is a foreign limited

 liability company doing business in Texas that has entered an appearance in this

 lawsuit. According to a 2017 Statement of Foreign Entity Authority filed with the

 Colorado Secretary of State (Exhibit 1), its principal office street address is 1225

 17th Street, STE 1400, Denver, CO 80202. This document was filed by Alison

 Wadle who gave her address as 1225 17th Street, STE 1400, Denver, CO 80202.

      4.       Defendant Grand Marais, LLC (“Grand Marais”) is a foreign limited

 liability company doing business in Texas that has entered an appearance in this

 lawsuit. According to a 2018 Texas Franchise Tax Public Information Report filed

 with the Texas Secretary of State (Exhibit 2), which was the last such report filed,

 Alden     Affordable   Holdings,   LLC       was   the   sole   member   of   Grand

 Marais. According to the same document, Defendant Grand Marais’ principal

 office street address is same as Defendant ATF’ address, 1225 17th Street, STE

 1400, Denver, CO 80202. According to a 2017 Statement of Foreign Entity

 Authority filed with the Colorado Secretary of State (Exhibit 3), Grand Marais’

 principal office street address is 1225 17th Street, STE 1400, Denver, CO 80202.

 This document was filed by Alison Wadle who gave her address as the same

 address as Defendants ATF and Grand Marais. A September 2016 Application for


                                          3
 Case 3:20-cv-01274-S Document 27 Filed 06/29/20      Page 4 of 33 PageID 575



Registration of a Foreign Limited Liability Company filed with the Texas Secretary

of State (Exhibit 4) also was signed by Alison Wadle. A November 2016

Amendment to Registration (Exhibit 5) filed with the Texas Secretary of State

shows that the governing organization for Grand Marais is Alden Affordable

Housing, LLC. This document also was filed by Alison Wadle.

     5.    Defendant Alden LP, LLC d/b/a Alden Torch LP, LLC (“Alden”) is a

foreign limited liability company doing business in Texas that has entered an

appearance in this lawsuit. Alden has the same address as Defendants ATF and

Grand Marais, 1225 17th Street, STE 1400, Denver, CO 80202. A May 2017

Application for Registration of a Foreign Limited Liability Company (Exhibit 6)

filed with the Texas Secretary of State shows that the governing organization of

Alden is Alden Affordable Housing, LLC, which also is the governing organization

of Grand Marais. This document was signed by Alison Wadle as Executive Vice

President and Secretary of Alden Affordable Housing, LLC.

      6.        Defendant Highland Gardens, LP is a Texas limited partnership

doing business in Texas that has entered an appearance in this lawsuit. According

to a 2018 Texas Franchise Tax Public Information Report (Exhibit 7) filed with the

Texas Secretary of State, which was the last such report filed, Defendant ATF was

the sole general partner of Highland Gardens, LP. HSI does not agree with this


                                       4
 Case 3:20-cv-01274-S Document 27 Filed 06/29/20      Page 5 of 33 PageID 576



document because HSI has never withdrawn as a co-general partner of Highland

Gardens, LP. This document also shows Highland Gardens, LP to have the same

address as Defendants ATF and Grand Marais, 1225 17th Street, STE 1400,

Denver, CO 80202. According to an Amendment to Certificate of Limited

Partnership filed on April 17, 2017 (Exhibit 8) with the Texas Secretary of State

by Grand Marais, Defendant Grand Marais was a co-general partner of Highland

Gardens, LP at that time. Plaintiff HSI is listed in this document as a co-general

partner of Highland Gardens, LP. The document states that HSI “is not a

signatory hereto because it has no consent or approval rights under the limited

partnership agreement in connection with the admission of the new general

partner.” HSI does not agree with the part of that statement regarding HSI

allegedly having no consent or approval rights under the limited partnership

agreement.

      7. Defendant Tahoe Housing, LP is a Texas limited partnership doing

business in Texas that has entered an appearance in this lawsuit. According to a

2018 Texas Franchise Tax Public Information Report (Exhibit 9) filed with the

Texas Secretary of State, which was the last such report filed, Defendant ATF was

the sole general partner of Tahoe Housing, LP. HSI does not agree with this

document because HSI has never withdrawn as a co-general partner of Tahoe


                                       5
 Case 3:20-cv-01274-S Document 27 Filed 06/29/20       Page 6 of 33 PageID 577



Housing, LP. This document also shows Tahoe Housing, LP to have the same

address as Defendants ATF and Grand Marais, 1225 17th Street, STE 1400,

Denver, CO 80202. According to an Amendment to Certificate of Limited

Partnership filed on April 17, 2017 (Exhibit 10) with the Texas Secretary of State

by Grand Marais, Defendant Grand Marais was a co-general partner of Tahoe

Housing, LP at that time. Plaintiff HSI is listed in this document as a co-general

partner. The document states that HSI “is not a signatory hereto because it has

no consent or approval rights under the limited partnership agreement in

connection with the admission of the new general partner.” HSI does not agree

with the part of that statement regarding HSI allegedly having no consent or

approval rights under the limited partnership agreement.

      8.   Defendant Oak Hollow Housing, LP is a Texas limited partnership

doing business in Texas that has entered an appearance in this lawsuit. According

to a 2018 Texas Franchise Tax Public Information Report (Exhibit 11) filed with

the Texas Secretary of State, which was the last such report filed, Defendant Alden

was the sole general partner of Oak Hollow Housing, LP. HSI does not agree

with this document because HSI has never withdrawn as a co-general partner of

Tahoe Housing, LP. An April 17, 2017 Amendment to Certificate of Limited




                                        6
     Case 3:20-cv-01274-S Document 27 Filed 06/29/20               Page 7 of 33 PageID 578



    Partnership (Exhibit 13) 1 filed with the Texas Secretary of State shows Oak Hollow

    Housing, LP to have the same address as Defendants ATF and Grand Marais.

    According to an Amendment to Certificate of Limited Partnership filed on April

    17, 2017 (Exhibit 13) with the Texas Secretary of State by Grand Marais,

    Defendant Grand Marais was a co-general partner of Oak Hollow Housing, LP

    at that time. Plaintiff HSI is listed in this document as a co-general partner. The

    document states that HSI “is not a signatory hereto because it has no consent or

    approval rights under the limited partnership agreement in connection with the

    admission of the new general partner.” HSI does not agree with the part of that

    statement regarding HSI allegedly having no consent or approval rights under

    the limited partnership agreement.

           9. Defendant TX Hillside Apartments, LP is a Texas limited partnership

    doing business in Texas that has entered an appearance in this lawsuit. The Alden

    Defendants admit in their Notice of Removal that TX Hillside Apartments, LP is

    a Texas citizen, which means complete diversity of citizenship does not exist, and

    this Court does not have subject matter jurisdiction. (Notice of Removal, ¶ 10).

    According to the 2019 Texas Franchise Tax Public Information Report (Exhibit 14)

    filed with the Texas Secretary of State, which was the last such report filed, Dallas



1
    This First Amended Complaint does not contain an Exhibit 12.

                                                7
 Case 3:20-cv-01274-S Document 27 Filed 06/29/20       Page 8 of 33 PageID 579



LHA GP IX, LLC was the sole general partner of TX Hillside Apartments, LP.

HSI does not agree with this document because HSI has never withdrawn as a

co-general partner of Tahoe Housing, LP. According to an Amendment to

Certificate of Limited Partnership filed on April 17, 2017 (Exhibit 15) with the

Texas Secretary of State by Grand Marais, Defendant Grand Marais was a co-

general partner of TX Hillside Apartments, LP at that time. Plaintiff HSI is listed

in this document as a co-general partner. The document states that HSI “is not a

signatory hereto because it has no consent or approval rights under the limited

partnership agreement in connection with the admission of the new general

partner.” HSI does not agree with the part of that statement regarding HSI

allegedly having no consent or approval rights under the limited partnership

agreement.    According to a December 6, 2018 Certificate of Amendment

(Exhibit 16) filed with the Texas Secretary of State, Dallas Leased Housing

Associates GP IX, LLC was a general partner of TX Hillside Apartments, LP at

that time. According to a December 31, 2018 Texas Franchise Tax Public

Information Report (Exhibit 17) filed with the Texas Secretary of State, Defendant

Grand Marais was a co-general partner of TX Hillside Apartments, LP. HSI does

not agree with this document because HSI has never withdrawn as a co-general

partner of TX Hillside Apts, LP. This document also shows TX Hillside


                                        8
 Case 3:20-cv-01274-S Document 27 Filed 06/29/20     Page 9 of 33 PageID 580



Apartments, LP’s address to be the same as Defendants ATF and Grand Marais,

1225 17th Street, STE 1400, Denver, CO 80202

      10. Defendant TX Bluffview Housing, LP is a Texas limited partnership

doing business in Texas that has entered an appearance in this lawsuit. According

to a 2019 Texas Franchise Tax Public Information Report (Exhibit 18) filed with

the Texas Secretary of State, which was the last such report filed, Alden was the

sole general partner of TX Bluffview Housing, LP. HSI does not agree with this

document because HSI has never withdrawn as a co-general partner of TX

Bluffview Housing, LP. This document also shows TX Bluffview Housing, LP’s

address to be the same as Defendants ATF and Grand Marais, 1225 17th Street,

STE 1400, Denver, CO 80202. According to a 2018 Texas Franchise Tax Public

Information Report (Exhibit 19) filed with the Texas Secretary of State Defendant

ATF was the sole general partner of TX Bluffview Housing, LP. HSI does not

agree with this document because HSI has never withdrawn as a co-general

partner of TX Bluffview Housing, LP. According to an Amendment to

Certificate of Limited Partnership filed on April 17, 2017 (Exhibit 20) with the

Texas Secretary of State by Grand Marais, Defendant Grand Marais was a co-

general partner of TX Bluffview Housing, LP at that time. Plaintiff HSI is listed

in this document as a co-general partner. The document states that HSI “is not a


                                       9
Case 3:20-cv-01274-S Document 27 Filed 06/29/20         Page 10 of 33 PageID 581



signatory hereto because it has no consent or approval rights under the limited

partnership agreement in connection with the admission of the new general

partner.” HSI does not agree with the part of that statement regarding HSI

allegedly having no consent or approval rights under the limited partnership

agreement.

      11.     Defendant Colorado Creekside Housing, LP is a Colorado limited

partnership in Texas that has entered an appearance in this lawsuit. A March 20,

2017 Statement of Change Changing Information Other than Principal Office

Address or Registered Agent Information (Exhibit 21) shows Defendant Grand

Marais to be the new general partner of Colorado Creek Housing, LP. To the extent

Grand Marais was attempting to show that it was the sole general partner, HSI does

not agree with that statement. This document was filed by Alison Wadle, whose

address is stated to be 1225 17th Street, STE 1400, Denver, CO 80202.

      12.      Defendant Escondido Housing, LP is a Texas limited partnership

doing business in Texas that has entered an appearance in this lawsuit. According

to 2018 and 2019 Texas Franchise Tax Public Information Reports (Exhibits 22

and 23) filed with the Texas Secretary of State, which was the last such report filed,

Defendant Grand Marais was is one of the co-general partners of Escondido

Housing, LP. HSI does not agree with these documents because HSI has never


                                         10
Case 3:20-cv-01274-S Document 27 Filed 06/29/20      Page 11 of 33 PageID 582



withdrawn as a co-general partner of Escondido Housing, LP. These documents

also show Escondido Housing, LP’s address to be the same address as Defendants

ATF and Grand Marais, 1225 17th Street, STE 1400, Denver, CO 80202.

According to an Amendment to Certificate of Limited Partnership filed on April

17, 2017 (Exhibit 24) with the Texas Secretary of State by Grand Marais,

Defendant Grand Marais was a co-general partner of Escondido Housing, LP. at

that time. Plaintiff HSI is listed in this document as a co-general partner. The

document states that HSI “is not a signatory hereto because it has no consent or

approval rights under the limited partnership agreement in connection with the

admission of the new general partner.” HSI does not agree with the part of that

statement regarding HSI allegedly having no consent or approval rights under

the limited partnership agreement.

      13.   Defendants ATF, Grand Marais and Alden are sometimes

collectively referred to herein as the “Alden Defendants.” Defendants Highland

Gardens, LP, Tahoe Housing, LP, Oak Hollow Housing, LP, TX Hillside

Apartments, LP, TX Bluffview Housing, LP, Colorado Creek Housing, LP and

Escondido Housing, LP are sometimes referred to herein collectively as the “LP

Defendants” or the “Debtor Defendants” or the “limited partnerships.”

      14.   As detailed above, the documents discussed above filed with the Texas


                                      11
Case 3:20-cv-01274-S Document 27 Filed 06/29/20        Page 12 of 33 PageID 583



and Colorado Secretary of State show that all of the Defendants are closely

affiliated and interconnected with each other in several ways:

      a.    All of the Defendants share or at one time shared the same street
            address.

      b.    Defendants ATF, Grand Marais, Alden and Colorado Creekside
            Housing, LP have at least one common executive officer. Discovery
            may reveal this is the case for other Defendants as well, and may reveal
            additional common officers.

      c.    Grand Marais purportedly is or has been a general partner of all of the
            LP Defendants since April 2017.

      d.    ATF purportedly is or has been a general partner of Defendants
            Highland Gardens, LP, Tahoe Housing, LP, and TX Bluffview
            Housing, LP.

      e.    Alden purportedly is or has been a general partner of Defendants Oak
            Hollow Housing, LP and TX Bluffview Housing, LP.

      f.    Defendants Grand Marais and Alden share a common governing
            organization called Alden Affordable Holdings, LLC.

                               JURY DEMAND

      15.    Plaintiff requests a jury trial.
                                     FACTS

      A.     The HSI Loans and the Limited Partnerships

      16.    Plaintiff Housing Services, Inc. ("HSI") made the following secured

loans to the LP Defendants:




                                         12
Case 3:20-cv-01274-S Document 27 Filed 06/29/20       Page 13 of 33 PageID 584



      Borrower                             Loan               Location of
                                           Amount             Real Estate

      Highland Gardens, LP                 $500,000           Harlingen, TX
      Tahoe Housing, LP                    $500,000           Brownsville, TX
      Oak Hollow Housing, LP               $450,000           Dallas, TX
      TX Hillside Apartments, LP           $471,916           Dallas, TX
      TX Bluffview Housing, LP             $500,000           Dallas, TX
      Escondido Housing, LP                $300,000           Denton, TX
      Colorado Creekside Housing, LP       $300.000           Colorado

Each of the loans was evidenced by a written and executed promissory note

between HSI and each of the debtors (collectively the "notes"), and was secured

by a deed of trust or subordinate deed of trust on real property owned by each of

the debtors.

     17.       On April 30, 2008 and continuing thereafter each of the LP

Defendants/Debtors had two co-general partners as follows:

     LP Defendant                          Co-General Partners

     Highland Gardens, LP                  HSI
                                           CAH-IDA Highland Gardens, LLC

     Tahoe Housing, LP                     HSI
                                           CAH-IDA Tahoe Housing, LLC

     Oak Hollow Housing, LP                HSI
                                           CAH-IDA Oak Hollow Housing,
                                           LLC

     TX Hillside Apartments, LP            HSI
                                           CAH-IDA Hillside Apartments,
                                           LLC


                                      13
Case 3:20-cv-01274-S Document 27 Filed 06/29/20      Page 14 of 33 PageID 585



     TX Bluffview Housing, LP              HSI
                                           CAH-IDA Bluffview Housing,
                                           LLC

     Escondido Housing, LP                 HSI
                                           CAH-IDA Escondido Housing, LLC

     Colorado Creekside Housing, LP        HSI
                                           CAH-IDA Colorado Creekside
                                           Housing, LLC

     18.   During this time, Lee Anderson was the Director Affordable Housing

of HSI until he passed away in 2018. This was not a Board of Directors position.

Lee Anderson was never on the HSI Board of Directors and was never an officer

of HSI.

     B.    Grand Marais’ Purported Replacement of the Co-General
           Partners of the Limited Partnerships

     19.   On or about April 17, 2017, Grand Marais filed with the Texas

Secretary of State an Amendment to Certificate of Limited Partnership

purportedly for Highland Gardens, LP, Tahoe Housing, LP, Oak Hollow Housing,

LP, TX Hillside Apartments, LP, TX Bluffview Housing, LP and Escondido

Housing, LP. These purported amendments all stated in part:

     The names and addresses of the co-general partners of [name of limited
     partnership] are Grand Marais, LLC, 1225 17th Street, Suite 1400, Denver,
     Colorado 80202, and Housing Services Incorporated 6333 Mockingbird Lane,
     Suite 147, Dallas, TX 75214, provided, however, Housing Services
     Incorporated is not a signatory hereto because it has no consent or approval
     rights under the limited partnership agreement in connection with the
     admission of the new general partner.

                                      14
 Case 3:20-cv-01274-S Document 27 Filed 06/29/20      Page 15 of 33 PageID 586




(Exhibits 8, 10, 13, 15, 20 and 24). These purported amendments are signed only by

a representative of Grand Marais.

      20.   These purported amendments do not explain why the co-general

partners purportedly replaced by Grand Marais, including CAH-IDA Highland

Gardens, LLC, CAH-IDA Tahoe Housing, LLC, CAH-IDA Oak Hollow

Housing, LLC, CAH-IDA Hillside Apartments, LLC, CAH-IDA Bluffview

Housing, LLC, and CAH-IDA Escondido Housing, LLC, did not sign the

amendments.

      21.   On April 11, 2017 Grand Marais also filed with the Colorado

Secretary of State a Statement of Change Changing Information Other than

Principal Office Address or Registered Agent Information for Colorado Creekside

Housing, LP, which stated in part:

      This amendment of Colorado Creekside Housing, LP, a Colorado limited
      partnership, is made effective as of March 20, 2017. The following has
      occurred: The current CO-GP: CAH-IDA Colorado Creekside Housing, LLC
      and the current Class B GP: CAH- IDA Colorado Creekside Housing Class
      B, LLC, are withdrawing and being replaced by Grand Marais, LLC, the new
      general partner of Colorado Creekside Housing, LP.

(Exhibit 21). This document is not signed by HSI, CAH-IDA Colorado Creekside

Housing, LLC or CAH-IDA Colorado Creekside Housing Class B, LLC. Plaintiff

has seen a Seventh Amendment to Amended and Restated Agreement of Limited

Partnership of Colorado Creekside Housing, LP dated February 1, 2018 (Exhibit 25)


                                       15
 Case 3:20-cv-01274-S Document 27 Filed 06/29/20       Page 16 of 33 PageID 587



and signed by Lee Anderson on behalf of HSI. This document contains a purported

withdrawal of HSI as co-general partner of Colorado Creekside Housing, LP. Lee

Anderson did not have authority to sign this document on behalf of HSI.

      22.   With the one exception note above, other than documents unilaterally

by Grand Marais, Plaintiff has not seen, consented to or signed any documents or

agreements which:

      (a)   show that HSI or the other co-general partners of the limited
            partnerships ever approved or consented to Grand Marais replacing the
            other co-general partners of the limited partnerships; or

      (b)   show that such consent or approval was not required.

      23.   If no such documents or agreements exist, which needs to be resolved

through discovery in this case, there are serious questions as to whether Grand

Marais ever actually became a co-general partner of any of the limited partnerships,

and ever actually replaced any co-general partners, which also raises serious

questions about subsequent events involving the limited partnerships discussed

below.

      C.    The Loan Assignments

      24.   After Grand Marias purportedly became a co-general partner of the LP

Defendants, and later was purportedly replaced as co-general partner for some of the

LP Defendants by ATF and Alden, the LP Defendants still owed over $3 million in

secured loans to HSI. The Alden Defendants and the LP Defendants hatched a


                                        16
 Case 3:20-cv-01274-S Document 27 Filed 06/29/20         Page 17 of 33 PageID 588



scheme to get rid of that $3 million debt without actually having to pay it back to

HSI.

       25.   In a series of emails in August and September 2017 between ATF

representative Ryan Trane (the emails specifically state he was communicating on

behalf of ATF) and HSI’s Lee Anderson (Exhibit 26), Mr. Trane started discussing

the idea of HSI assigning the notes to ATF or one of its affiliates.

       26.   On or about September 28, 2017 Lee Anderson executed assignments

transferring all of the HSI notes to Defendant Grand Marais. HSI did not receive any

monetary compensation for the notes, and HSI did not receive any other

consideration for the notes.

       27.   During this time frame, James R. “Bill” Fisher, II was assisting Lee

Anderson and HSI with compliance matters with TDHCA. Mr. Fisher had a

discussion with Lee Anderson about the loan assignments executed by Anderson at

the end of September 2017 giving the HSI loans to Grand Marais. During that

discussion, Mr. Fisher read an email that Mr. Anderson and HSI had received from

ATF.

       28.   Attached hereto as Exhibit 27 is Mr. Fisher’s affidavit wherein he

discussed the content of this email:

       The Alden Torch representative stated in the email that any funds that HSI
       received from the debtors on these notes would have to be repaid to the City
       of Dallas. I believe, in hindsight, Alden Torch actually meant to say that the
       money would have to be turned over to the Federal Home Loan Bank of Dallas

                                         17
 Case 3:20-cv-01274-S Document 27 Filed 06/29/20         Page 18 of 33 PageID 589



      (“FHLB”). Regardless the net affect represented to HSI and Lee Anderson
      was the notes would never generate any net cash for the 501 C 3 non-profit.
      That e-mail is false and misled housing services as to the value and liquidity
      of the notes and mortgages. Lee Anderson relied on that written representation
      to my knowledge and understanding based upon my discussions with Lee
      Anderson in the ordinary course of our business relationship at that time.

      The representation of the Alden Torch representative that HSI, the holder of
      the notes, would not get ANY funds from the notes and somehow go to the
      City of Dallas or to any other entity was false. If HSI had kept the notes, it
      would not have been required to have the note payments go to the City of
      Dallas or any other entity under FHLB rules governing AHP Grant
      compliance. Lee Anderson was always trying to get funding for the 501 C 3
      public charity, as any non-profit would, to carry on their mission. Lee
      Anderson, who officed in the same building with my company, would never
      have assigned those notes to anyone if HSI could realize any funds from the
      notes and mortgages. HSI had over $1MM in 941 income taxes due the IRS
      at that time. No rational person would have assigned the notes with over
      $3MM in value for no money, in my experience.

      Alden Torch clearly stated in the email that if it paid HSI any money for the
      notes, HSI would have to turn all of that money over to the City of Dallas.
      That allegation was also false.

      29.   Plaintiff has been diligently searching for this email. Thus far it has not

been found. Plaintiff will seek this document from Defendants in discovery.

      30.   As noted above, Mr. Anderson passed away in 2018. Plaintiff has

questioned why Mr. Anderson would assign over $3 million in HSI notes to Grand

Marais without receiving one cent in compensation for them. HSI had significant

outstanding liabilities at that time, including a substantial obligation to the IRS.

Plaintiff has come up with only two possible explanations. If Mr. Anderson had been

blackmailed or bribed, that would explain making the assignments without receiving


                                         18
 Case 3:20-cv-01274-S Document 27 Filed 06/29/20         Page 19 of 33 PageID 590



compensation for HSI. However, at this time, Plaintiff has not seen any evidence of

blackmail or bribery.

      31.      The only other rational explanation HSI has found is the email from

ATF to Anderson that Mr. Fisher read wherein ATF misrepresented to Anderson

that HSI would not be entitled to keep the payments on the notes, and would not be

entitled to keep any funds that ATF might pay for the notes.

      32.      That being the case, there is a reasonable inference that Anderson was

fraudulently induced to execute the note and deed of trust assignments to ATF

affiliate Grand Marais by the misrepresentations in the email from ATF. Plaintiff

obviously suffered damages as a result because Anderson gave away over $3 million

in notes belonging to HSI.

      D.       Lack of Consideration

      33.      As discussed above, Plaintiff did not receive any monetary

consideration or any other consideration for the $3 million in note assignments.

Defendants argued in their motion to dismiss the claims asserted in Plaintiff’s state

court petition [Doc 8] that boilerplate language in the note assignments established

that the Alden Defendants paid consideration for the note and deed of trust

assignments.

      34.      The boilerplate language in the note assignments was:

      For a good and valuable consideration paid to Assignor by Grand Marais,
      LLC, a Delaware limited liability company (d/b/a Alden Grand Marais, LLC)

                                          19
 Case 3:20-cv-01274-S Document 27 Filed 06/29/20       Page 20 of 33 PageID 591



      ("Assignee"), the receipt and sufficiency of which are hereby acknowledged,
      Assignor by these presents does hereby negotiate, transfer, assign, endorse,
      grant, convey and deliver unto Assignee all of the following described
      property ( collectively, the "Debt and Liens"), to-wit:

      35.   The boilerplate language in the deed of trust assignment was:

      NOW THEREFORE, in consideration of the sum of Ten Dollars ($10.00),
      paid to the assignor, the receipt and sufficiency of which is hereby
      acknowledged, the said assignor hereby assigns unto the said assignee, the
      said Deed of Trust and note secured thereby, together with all moneys now
      owing or that may hereafter become due or owing in respect thereof ….

      36.   This boilerplate language in the assignments suggesting that the Alden

Defendants paid money to HSI as consideration for the assignments is false. They

did not pay one cent to HSI for the notes. That was part of the fraud perpetrated by

the Alden Defendants.

      37.   The Alden Defendants also paid no monetary consideration and gave

no other consideration to Plaintiff for the purported withdrawal of HSI as a co-

general partner of Colorado Creekside Housing, LP.

      E.    Anderson did not have the Authority to Execute the Note
            Assignments

      38.   Lee Anderson did not have the authority to execute the note and deed

of trust assignments on behalf of Plaintiff. He was never a member of the HSI Board

of Directors and he was never an officer of HSI. He never received approval of the

HSI Board of Directors to make any of the assignments.

      39.   Documents filed with the Texas Secretary of State by HSI, including


                                        20
 Case 3:20-cv-01274-S Document 27 Filed 06/29/20          Page 21 of 33 PageID 592



the Articles of Incorporation (Exhibit 28), the Restated Certificate of Formation

(Exhibit 29) and the 2001, 2008 and 2015 periodic reports (Exhibits 30, 31 and 32),

show the identity of the HSI directors and officers since its formation in 1997. None

of those documents show that Lee Anderson was ever a director or officer of HSI.

      40.    In the Alden Defendants motion to dismiss Plaintiff’s state court

petition, they argued that Plaintiff’s pleading alleging that Lee Anderson did not

have the authority to sign the note assignments on behalf of HSI was “without merit”

because:

      (1)    Lee Anderson signed an IRS Form 990 representing that he was a
             principal officer and executive director of HSI; and

      (2)    The assignments signed by Mr. Anderson contained a representation by
             Mr. Anderson that he had “obtained any consent, approval,
             authorization or order of all persons and entities required for the
             execution….”

      41.    These representations by Anderson were not true. As noted above, the

corporate documents filed by Plaintiff with the Texas Secretary of State identify all

directors and officers of HSI since its inception, and none of them identify Anderson

as a director or officer. Plaintiff categorically denies that any director or officer of

HSI ever approved the note assignments.

      42.    For all of the same reasons, Anderson did not have authority to sign the

Seventh Amendment to Amended and Restated Agreement of Limited Partnership




                                          21
    Case 3:20-cv-01274-S Document 27 Filed 06/29/20         Page 22 of 33 PageID 593



of Colorado Creekside Housing, LP dated February 1, 2018, wherein HSI

purportedly withdrew as co-general partner of Colorado Creekside Housing, LP.

        F.    The Sale of the Real Estate Securing the Notes

        43.   Plaintiff’s counsel learned for the first time after the Alden Defendants

filed their response to Plaintiff’s motion to remand [Doc 19] on June 15, 2020 that

the LP Defendants apparently have sold all of the real estate securing the HSI loans,

and that as a result of the sales, the notes no longer exist. Presumably, the notes were

paid off to Grand Marais as the assignee of the notes at the time of the sales.

However, Plaintiff has not seen any documents establishing that. Some of these sales

were very recent. HSI, the co-general of the LP Defendants, was not aware of these

sales prior to June 15, 2020, and did not approve or consent to the sales.

        44.   Grand Marais, as the purported general partner of all of the LP

Defendants, was the only entity that signed off on the following sale documents 2 on

behalf of the LP Defendants:

        LP Defendant                     Sale Document                      Date of Sale

        Highland Gardens, LP             Special Warranty Deed               02/25/2019

        Tahoe Housing, LP                Assignment and Assumption 03/04/2019
                                         of the Declaration of Land
                                         Use Restrictive Covenants
                                         for Low-Income Housing
                                         Credits

2
 These are the only sale documents Plaintiff has been able to locate in the public records.
Defendants have not produced these records to Plaintiff.

                                            22
 Case 3:20-cv-01274-S Document 27 Filed 06/29/20         Page 23 of 33 PageID 594




      Oak Hollow Housing, LP            Special Warranty Deed             03/11/2020

      TX Bluffview Housing, LP          Special Warranty Deed             08/20/2019

      Escondido Housing, LP             Special Warranty Deed             08/20/2019

      Colorado Creekside                Assignment and Assumption 02/24/2020
      Housing, LP                       of the Declaration of Land
                                        Use Restrictive Covenants
                                        for Low-Income Housing
                                        Credits

Plaintiff has not been able to locate any of the sale documents for the real estate

owned by TX Hillside Apartments, LP.

                             CAUSES OF ACTION

      A.     Common Law Fraud Against and Conspiracy to Commit Fraud

      45.    All of the Defendants were involved in conceiving of the idea of how

to get rid of the $3 million plus in loans owed by the LP Defendants to HSI without

actually having to pay it back to HSI. The LP Defendants were involved in this

scheme because their co-general partners Grand Marais, ATF and Alden were

involved, and because the entire scheme was for the purpose of getting rid of the LP

Defendants’ debt to HSI.

      46.    As detailed above, Defendant ATF carried out the first part of the plan

by making misrepresentations to Lee Anderson of HSI about the repayment HSI

loans. As discussed in detail above in the Facts section, see supra at pp. 16-17, there

was a series of emails in August/September 2017 between Ryan Trane of ATF and

                                          23
  Case 3:20-cv-01274-S Document 27 Filed 06/29/20       Page 24 of 33 PageID 595



Lee Anderson about the idea of HSI assigning all of the loans to ATF or one of its

affiliates.

       47.    Mr. Fisher read an email from an ATF representative (likely Ryan

Trane) to Lee Anderson and HSI wherein it was misrepresented to Anderson that:

       (1)    any funds that HSI received from the debtors on these notes would have
              to be repaid to the City of Dallas; and

       (2)    if ATF paid HSI any money for the notes, HSI would have to turn all
              of that money over to the City of Dallas.

See supra at pp. 17-18. These representations were false because HSI would not

have been required to pay funds received from the debtors on the notes to the City

of Dallas or to any other entity. HSI also would not have been required to turn over

money received from ATF for the notes to the City of Dallas or any other entity. The

ATF representative who made these misrepresentations (likely Ryan Trane) knew

that they were false.

       48.    ATF made these representations in order to induce Anderson to transfer

the notes to it or one of its affiliates without receiving any monetary compensation

for the notes. This was part of the scheme of all of the Defendants to get rid of the

debt without paying any of it back.

       49.    Lee Anderson relied on these representations from the ATF

representative in the email in making the decision to assign all of the HSI notes and

deeds of trust to Grand Marais. On or about September 28, 2017, Anderson executed


                                         24
 Case 3:20-cv-01274-S Document 27 Filed 06/29/20          Page 25 of 33 PageID 596



assignments transferring all of the $3 million plus in HSI notes and deeds of trust to

Grand Marais. HSI never received any monetary compensation for the note and deed

of trust assignments. If Anderson had not actually believed the representations, he

would have had no reason to assign the notes without receiving compensation for

them.

        50.   Subsequent to the assignments, HSI never received any principal or

interest payments on the notes from the LP Defendants or any other person or entity.

When the LP Defendants’ real property was sold in 2019 and 2020, HSI did not

receive any proceeds from the sales to pay off any of the notes.

        51.   HSI suffered damages as a result of Anderson’s reliance on ATF’s

misrepresentations. If Anderson had not executed the note assignments in reliance

on the misrepresentations, HSI would still own the notes, and the right to receive

payments on the principal and interest. If a debtor defaulted, HSI would have had

the right to foreclose on the real property securing the note. When the real property

was sold, HSI would have had the right to receive funds to pay off the notes from

the proceeds of the real estate sales. Because of Anderson’s assignment of the notes,

HSI now has none of those rights, and has received none of the funds or real property

it otherwise would have been entitled to receive.

        52.   All of the Defendants acted in concert to carry out this plan to eliminate

the $3 million plus debt without paying it back. Defendant ATF carried out the


                                           25
 Case 3:20-cv-01274-S Document 27 Filed 06/29/20           Page 26 of 33 PageID 597



unlawful overt act – making the misrepresentations to induce Anderson to assign the

notes without receiving compensation. Defendants Grand Marais and Alden went

along with it and received the direct benefit – receiving and benefitting from the note

assignments. The LP Defendants went along with it and benefitted from it - their

debt was transferred to the LP Defendants’ co-general partner Grand Marais, and

they did not have to make any note payments to HIS, and did not make any such

payments. Thereafter, Grand Marais as the assignee of the notes and deeds of trust,

controlled the LP Defendants’ note obligations.

      53.    Plaintiff seeks recovery of the damages in excess of the minimum

jurisdictional limits of this Court that Plaintiff suffered as a result of Lee Anderson’s

reliance on ATF’s misrepresentations and assignments of the notes and deeds of

trust, from Defendants ATF, Grand Marais and Alden. , in the amount of

misrepresentations from the nd asm

      B.     The Note and Deed of Trust Assignments are Invalid and
             Unenforceable for Lack of Consideration

        54. Pleading in the alternative, HSI did not receive any monetary

 compensation from Defendants ATF, Grand Marais, Alden or the LP Defendants

 for the note and deed of trust assignments. HSI did not receive any other type of

 consideration from Defendants ATF, Grand Marais, Alden or the LP Defendants

 for the note and deed of trust assignments. All of the note and deed of trust



                                           26
 Case 3:20-cv-01274-S Document 27 Filed 06/29/20       Page 27 of 33 PageID 598



 assignments are invalid and unenforceable due to a lack of consideration. For this

 reason, the assignments should be retroactively rescinded and declared void by

 this Court, and the notes and deeds of trust should be fully reinstated by this

 Court as they were prior to the assignments, with HSI as the owner/payee of the

 notes and in the amount that was owed on the notes prior to the assignments.

      C.    The Note and Deed of Trust Assignments are Invalid and
            Unenforceable Because Lee Anderson did not have the Authority
            to Execute Them and Bind HSI to the Assignments

      55.   Pleading in the alternative, Lee Anderson was never an officer HSI.

He was never on the HSI Board of Directors. For this reason, he did not have the

authority to execute the assignments of the notes and deeds of trust on behalf of

HSI, and he was not authorized to bind HSI to these assignments. The HSI Board

never gave Mr. Anderson the authority to execute the assignments and the HSI Board

never approved the assignments. No officer of HSI ever gave Anderson the authority

to execute the assignments and no officer ever approved the assignments. For this

additional reason, the note and deed of trust assignments are invalid and

unenforceable and should be retroactively rescinded and declared void by this Court.

The notes and deeds of trust should be fully reinstated by this Court as they were

prior to the assignments, with HSI as the owner/payee of the notes and in the

amount that was owed on the notes prior to the assignments.



                                        27
 Case 3:20-cv-01274-S Document 27 Filed 06/29/20         Page 28 of 33 PageID 599



      D.     Unjust Enrichment Against Defendant Grand Marais

      56.    Pleading in the alternative, either Defendant Grand Marais has

wrongfully secured a benefit or has passively received one which it would be

unconscionable to retain. If the LP Defendants paid off the notes in part or in full to

the assignee of the notes Grand Marais when the real estate was sold, then Grand

Marais received a benefit (note payments) that resulted from note assignments that:

      (a)    were induced by fraud;

      (b)    were not supported by consideration; and/or

      (c)    were executed a person who did not have authority to do so.

Under these circumstances, it would be unconscionable to allow Grand Marais to

retain the note payments. Plaintiff seeks recovery of the note payments retained by

Grand Marais.

      E.     Action for Declaratory Judgment Against Defendant Grand
             Marais and the LP Defendants

      57.    Pleading in the alternative, because of the fraud, lack of consideration

and lack of authority described above, there is a dispute between Plaintiff and

Defendant Grand Marais, and between Plaintiff and the LP Defendants, about

whether assignments of the LP Defendants’ notes and deeds of trust to Grand Marais

by Plaintiff are void, invalid and unenforceable.

       58.   Accordingly, Plaintiff seeks a declaratory judgment to the effect that:

      (a)    all of the note and deed of trust assignments from Plaintiff to Grand

                                          28
 Case 3:20-cv-01274-S Document 27 Filed 06/29/20          Page 29 of 33 PageID 600



               Marais are void, invalid and unenforceable; and

         (b)   all of the notes and deeds of trust described above that were originally
               made by the LP Defendants to Plaintiff be fully reinstated as of the
               date(s) of the void and invalid assignments, with HSI as the
               owner/payee of the notes and in the amount that was owed on the
               notes prior to the assignments.

         59.   There also is a dispute between Plaintiff and Defendant Grand Marais,

about:

         (a)   Whether Grand Marais was required to obtain the approval and consent
               of HSI and the other co-general partners of the LP Defendants before it
               could validly replace the other co-general partners. Plaintiff has not
               seen any documents showing that such consent and approval was not
               required

         (b)   Whether Grand Marais did obtain the valid consent and approval of HSI
               and the other co-general partners of the LP Defendants to replace the
               other co-general partners.

         (c)   Whether Grand Marais is or has ever been a general partner or co-
               general partner of the LP Defendants.

         (d)   Whether HSI still is a co-general partner of all of the LP Defendants.
               With one exception described above, see supra at p. 15, Plaintiff has
               not seen any documents showing that HSI ever withdrew as a co-partner
               of the LP Defendants. The one document related to HSI’s purported
               withdrawal as a co-general partner of Defendant Colorado Creekside
               Housing, LP, should be declared void and unenforceable for lack of
               consideration given by Grand Marais, and because Lee Anderson did
               not have authority to execute said document on behalf of HSI.

         (e)   Whether the sales of the LP Defendants’ real estate, described above,
               see supra at pp. 21-23, required the consent and approval of HSI, and
               whether without such consent and approval those sales should be
               declared void.



                                           29
 Case 3:20-cv-01274-S Document 27 Filed 06/29/20          Page 30 of 33 PageID 601



        60.   Accordingly, Plaintiff seeks a declaratory judgment to the effect that:

        (a)   Grand Marais was required to obtain the approval and consent of HSI
              and the other co-general partners of the LP Defendants before it could
              validly replace the other co-general partners.

        (b)   Grand Marais did not obtain the valid consent and approval of HSI and
              the other co-general partners of the LP Defendants to replace the other
              co-general partners.

        (c)   Grand Marais is not and has never been a general partner or co-general
              partner of the LP Defendants.

        (d)   HSI still is a co-general partner of all of the LP Defendants.

        (e)   The document signed by Lee Anderson related to HSI’s purported
              withdrawal as a co-general partner of Defendant Colorado Creekside
              Housing, LP, is void and unenforceable for lack of consideration given
              by Grand Marais, and because Lee Anderson did not have authority to
              execute said document on behalf of HSI.

        (f)   The sales of the LP Defendants’ real estate required HSI consent and
              approval.

        (g)   The sales of the LP Defendants’ real estate are void because HSI did
              not consent or approve of those sales.

        F.    EXEMPLARY DAMAGES

        61.   Plaintiff seeks recovery of exemplary damages from Defendant ATF,

Grand Marais and Alden under Section 41.001 et seq. of the Texas Civil Practice

and Remedies Code because the harm for which Plaintiff seeks recovery resulted

from:

        (a)   fraud or conspiracy to commit fraud on the part of Defendants; and/or


                                          30
Case 3:20-cv-01274-S Document 27 Filed 06/29/20          Page 31 of 33 PageID 602



     (b)      a specific intent by the Defendants to cause substantial injury or harm
              to the Plaintiff.

      WHEREFORE,           PREMISES        CONSIDERED,         Plaintiff   prays     that

Defendants be cited to appear, and that upon final trial, Plaintiffs have judgment

as follows:

      1.       A judgment and order against all Defendants rescinding and
               declaring void all of the assignments of the notes and deeds of trust
               in question;

      2.       A judgment and order against all Defendants reinstating the notes and
               deeds of trust as of the dates of the void assignments, with HSI as the
               owner/payee of the notes and in the amount that was owed on the
               notes prior to the assignments.

      3.       An award of actual damages against Defendants ATF, Grand Marais
               and Alden;

      4.       An award of exemplary damages against Defendants ATF, Grand
               Marais and Alden;

      5.       A declaratory judgment against Defendant Grand Marais and the LP
               Defendants that:

              (a)   Grand Marais was required to obtain the approval and consent
                    of HSI and the other co-general partners of the LP Defendants
                    before it could validly replace the other co-general partners.

              (b)   Grand Marais did not obtain the valid consent and approval of
                    HSI and the other co-general partners of the LP Defendants to
                    replace the other co-general partners.

              (c)   Grand Marais is not and has never been a general partner or
                    co-general partner of the LP Defendants.

              (d)   HSI still is a co-general partner of all of the LP Defendants.

                                          31
Case 3:20-cv-01274-S Document 27 Filed 06/29/20        Page 32 of 33 PageID 603




          (e)   The document signed by Lee Anderson related to HSI’s
                purported withdrawal as a co-general partner of Defendant
                Colorado Creekside Housing, LP, is void and unenforceable
                for lack of consideration given by Grand Marais, and because
                Lee Anderson did not have authority to execute said document
                on behalf of HSI.

          (f)   The sales of the LP Defendants’ real estate required HSI
                consent and approval.

          (g)   The sales of the LP Defendants’ real estate are void because
                HSI did not consent or approve of those sales.

     6.    Costs of Court;

     7.    Pre-judgment and post judgement interest as allowed by law; and

     8.    Such other and further relief to which Plaintiff may be justly entitled.


                                           Respectfully submitted,

                                            /s/ Robert Wood
                                           Robert C. C. Wood
                                           rccwood@aol.com
                                           Texas State Bar No. 21914500
                                           6688 N. Central Expressway, Suite
                                           1000
                                           Dallas, Texas 75206
                                           (214) 369-3209- Telephone
                                           (214) 363-1559- Facsimile

                                           Attorney for Plaintiff Housing
                                           Services, Inc.




                                      32
 Case 3:20-cv-01274-S Document 27 Filed 06/29/20        Page 33 of 33 PageID 604




                         CERTIFICATE OF SERVICE

      I certify that on the 29th day of June, 2020, I served the foregoing instrument
via electronic service pursuant to the Federal Rules of Civil Procedure on the
following counsel of record:

Valerie Henderson
BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ. P.C.
vhenderson@bakerdonelson.com
1301 McKinney Street, Suite 3700
Houston, Texas 77010


                                          /s/ Robert Wood___________________
                                              Robert C.C. Wood




                                         33
